DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 3 December 2021.
Claim 10 is cancelled.
Claims 1-9 are currently amended.
Claims 1-9 are pending.

The label “EN” indicates an examiner’s note.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “section circuit” which, given the action performed (“select”) and later references to “selection circuit” in the dependent claims, appears to be a clerical error. The phrase “selection circuit” is recommended. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The claim recites “the plurality of score values at a first temperature value as the temperature value”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a plurality of score values at a first temperature value as the temperature value”. Appropriate correction is required.
3 is objected to because of the following informalities:  The claim recites “corresponding to the score value”; however, there are a plurality of score values which may provide a reference, and the associated action “selects the values of the plurality of state variables held corresponding to the score value at a rate of the score value with respect to a sum of the plurality of score values” indicates that this is a value to be selected (this is the action of selecting particular values from the state variables). Accordingly, the phrase “selects the values of the plurality of state variables held, each selected value corresponding to a score value at a rate of the score value with respect to a sum of the plurality of score values” is recommended. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claim recites “wherein when the temperature value is updated and the temperature value reaches a target value”. There is insufficient antecedent basis for “when the temperature value is updated” (there is no requirement for updating). The phrase “wherein when the temperature value reaches a target value” is recommended. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim recites “in an order of selection of the state variable that is the change candidate”; however, as clarified by the amendment to claim 1, there are a plurality of state variables that are change candidates. The phrase “in an order of selection of the state variables that are the change candidates” is recommended. EN: The amendment to claim 5 appears to have been made in response to the rejection of claim 5 under 35 USC §112(b) in the previous actions; however, the amendment to . Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  The claim recites “The information processing device … further comprising: … the value … and the value … are updated … the value … and the value … are update”; however, a system may not comprise “… the value(s) … are updated”. Using “wherein”, e.g. “wherein the value …”, is recommended. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “An information processing device comprising: a memory control circuit coupled to an external memory …; and a plurality of processors coupled to the memory control circuit and each configured to: [perform a method]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:

The claim recites “update a score value which indicates a weight of a state obtained by the respective processors and is calculated according to the energy value with respect to the values of the plurality of state variables and an inverse temperature value of the temperature value”; which is a process that may be performed mentally, with or without physical aid [see specification at [0068]:eq 8 for score calculation] [see MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].
The claim recites “select a set of the values of the plurality of state variables held by a predetermined number of processors fewer than the number of the plurality of processors, based on the plurality of score values corresponding to the plurality of processors”; which but for the recitation of generic computer components is a process that may be performed mentally, with or without physical aid [e.g. choosing values based on score which is performing a judgement or evaluation] [see MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
[carry out a method]”; however, this is mere instruction to implement the judicial exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.05(d) and MPEP 2106.05(f) – e.g. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “the selection circuit is configured to: update the values of the plurality of state variables stored in a memory included in each of the plurality of processors according to the set of the values of the plurality of state variables selected based on the plurality of score values at a first temperature value as the temperature value; and change the value of the state variable that is the change candidate using the values of the plurality of state variables updated as starting points at a second temperature value lower than the first temperature value”. However, as for the calculating and updating steps of claim 1, these are processes which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “the selection circuit selects the values of the plurality of state variables held corresponding to the score value at a rate of the score value with respect to a sum of the plurality of score values”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 2 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “when the temperature value is updated and the temperature value reaches a target value, the selection circuit selects the set of the values of the plurality of state variables based on the plurality of score values”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “read the coupling coefficient and the another state variable from the external memory in an order of selection of the state variable that is the change candidate” and “store the read coupling coefficient in a memory included in each of the plurality of processors”; however, like the storing and outputting operations of claim 1, this is mere instruction to apply 

Regarding claim 6:
The claim recites “further comprising an average value calculation circuit configured to calculate an average value of a predetermined state function based on a predetermined number of the score values corresponding to the predetermined number of processors”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “further comprising a control circuit configured to set the temperature value to the plurality of processors and gradually decrease the temperature value”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid, e.g. choosing decreasing temperatures; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “further comprising a control circuit configured to output values of the plurality of state variables corresponding to a lowest energy value among the plurality of state variables obtained by each of the plurality of processors when the temperature value reaches a 

Regarding claim 9:
The claim recites “a first chip including a first storage area that stores the coupling coefficient with respect to a set of a state variable of a first part and the state variable that is the change candidate among the plurality of state variables and a second chip including a second storage area that stores the coupling coefficient with respect to a set of a state variable of a second part and the state variable that is the change candidate among the plurality of state variables”; however, like the memory as discussed for claim 1, is mere instruction to apply the judicial exception with a computer.
The claim recites “the value of the state variable of the first part and the value of the local field corresponding to the state variable of the first part are update and the value of the state variable of the second part and the value of the local field corresponding to the state variable of the second part are updated”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid, e.g. choosing decreasing temperatures; and with mere instruction to perform implement the actions with a computer.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US 20180075342 A1).

Regarding claim 1, Tamura discloses an information processing device (figs 1 and 14 and [0194]: “FIG. 14 illustrates an example of an information processing apparatus according to a fourth embodiment.” EN: The fourth embodiment has common components with the first embodiment so both are cited.) comprising:
a memory control circuit coupled to an external memory configured to ([0213]: “store the states of all the neurons in a memory (not illustrated) in the information processing apparatus 10c”) store a coupling coefficient for each set of a state variable that is a change candidate among the plurality of state variables included in an evaluation function indicating an energy value ([0037]: “Each of the Ising units llal through llan performs an operation of an Ising type energy function of a neural network by small-scale hardware based on an algorithm referred to as, for example, the DeGloria algorithm. For example, the Ising type energy function E(x) (which may be referred to hereinafter as total energy) is defined as [eq 1]”) and another state variable among a plurality of state variables ([0052]-[0054]: “The register 21al stores n weighting values W11 , W12, ... , and Win· … The above weighting values are calculated in advance according to a problem to be calculated by a control unit (not illustrated) in the information processing apparatus 10 or an apparatus outside the information processing apparatus 10 and are stored in the register 21al. The above weighting values may be stored in a memory such as a random access memory (RAM).” And [0004]: “a weighting value (which is also referred to as a coupling coefficient)” EN: Tamura does not use the word “candidate”; however, as shown in the citations herein below the state values are selected according to a probability and thus are “candidates”, i.e some will be selected and others not. When processing a value as a candidate any of the other state values may be the another state.), values of the plurality of state variables ([0072]: “The updated neuron selection circuit 12 receives the state values x1 through xn outputted by the registers 24bl through 24bn, respectively, and indexes= 1 through n stored in the registers 25bl through 25bn respectively.” EN: Tamura uses both terms “state” value and [corresponding] “neuron” value to refer to state values, see Tamura at [0037] and compare Tamura:[0037]:eq 1 with instant specification at [0036]:eq 1.), and values of a plurality of local fields corresponding to the plurality of state variables ([0061]: “A value stored in the register 26al is the above local field value and is indicated by h1 in FIG. 1.”) and configured to read, from the external memory, the coupling coefficient, values of the plurality of state variables and values of a plurality of local fields at a specific timing (as shown by the use in the citations above and below, the “specific timing” is the timing at which the are read.);
a plurality of processors coupled to the memory and each configured to (fig 14 and [0195]: “Ising units lldl, ... , lldi, ... , and lldn”, “energy value calculation circuits 20dl through 20dn”, “State transition determination circuits 20/, ... , 20ft, ... , and 20.fa of the Ising units”):
([0045]: “a change amount AE, of the energy function (total energy) at the time of a change ofa state value x, of the neuron whose index is i is given by [eq 4]” EN: compare with instant specification at [0043]:eq 2);
change the value of the state variable that is the change candidate according to determination whether or not the value of the state variable is changed depending on a temperature value and random value and the change value ([0197]-[0198]: “For example, a probability value A; at which updating a state value X; is allowed is given by the use of a change amount AE; of total energy and a sigmoid function by [eq 8] … In addition, a probability value P; obtained by normalizing the probability value A; by adding together probability values at which updating the states of the n neurons is allowed is given by [eq 9]” EN: Note that β is inverse temperature, see eq 7 at [0178].);
update the value of the local field of the another state variable based on the coupling coefficient ([0040]-[0044]: e.g. “In order to represent the above energy function E(x) by hardware, each of the Ising units llal through llan illustrated in FIG. 1 calculates a local field (hereinafter referred to as a local field value). For example, a local field value h; of the neuron whose index is i is given by [eq 2]” EN: compare with instant specification at [0043]-[0050].); and
update a score value which indicates a weight of a state obtained by the respective processors and is calculated according to the energy value with respect to the values of the plurality of state variables and an inverse temperature of the temperature value ([0207]: “The multiplier 26 multiplies an integrated value of a probability value A; (i=l ton) outputted by the adder 22/n by the uniform random number value x and outputs a multiplication result.”; [0217]: “If an index is selected by stages with a probability proportional to a probability value A; (i=l to n) given by expression (8), then the following procedure, for example, is adopted.” EN: the result is the score, see also [0224]-[227] describing selecting from multiple groups according to the integrated probabilities. A is the weight and eq 8 shows the dependence on inverse temperature, β, and energy. See also eq 10 showing another score that meets the criteria (compare eq 10 with instant specification at [0088]: eq 11.); and
a section circuit coupled to the plurality of processors and configured to select a set of the values of the plurality of state variables held by a predetermined number of processors fewer than the number of the plurality of processors, based on the plurality of score values corresponding to the plurality of processors and output the selected set of the values of the plurality of state variables ([0210]: “On the basis of determination signals outputted by the state transition determination circuits 20ft through 20fa, the updated neuron selection circuit 12c outputs an index of an updated neuron.”; EN: note that one is fewer in number than n processors).

Regarding claim 2, Tamura discloses the information processing device according to claim 1, wherein the selection circuit is configured to:
update the values of the plurality of state variables stored in a memory included in each of the plurality of processors according to the set of the values of the plurality of state variables selected based on the plurality of score values (as for claim 1) at a first temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).”); and change the value of the state variable that is the state candidate using the values of the plurality of state variables updated (as for claim 1) as starting points at a second temperature value lower than the first temperature value as the temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).” EN: as the annealing process moves from iteration to iteration (see also fig 2), the effective temperature is decreased for each step and the state values are recalculated according to the processes cited in claim 1.).

Regarding claim 3, Tamura discloses the information processing device according to claim 2, wherein
the selection circuit selects the values of the plurality of state variables held corresponding to the score value at a rate of the score value with respect to a sum of the plurality of score values ([0198]: “a probability value P; obtained by normalizing the probability value A; by adding together probability values at which updating the states of the n neurons is allowed is given by [eq 9]”).

Regarding claim 5, Tamura discloses the information processing device according to claim 1, wherein the memory control circuit is configured to:
([0053]-[0054]: e.g. from [0054]: “The above weighting values are calculated in advance according to a problem to be calculated by a control unit (not illustrated) in the information processing apparatus 10 or an apparatus outside the information processing apparatus 10 and are stored in the register 21al. The above weighting values may be stored in a memory such as a random access memory (RAM).” EN: moved from the outside memory to the registers.).

Regarding claim 7, Tamura discloses the information processing device according to claim 1, further comprising a control circuit configured to set the temperature value to the plurality of processors and gradually decrease the temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).”).

Regarding claim 9, Tamura discloses the information processing device according to claim 1, further comprising:
a first chip including a first storage area that stores the coupling coefficient with respect to a set of a state variable (as for claim 1) of a first part ([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values.) and the state variable that is the change candidate among the plurality of state variables (as for claim 1); and
([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values.),
the value of the state variable of the first part and the value of the local field corresponding to the state variable of the first part are updated and the value of the state variable of the second part and the value of the local field corresponding to the state variable of the second part are updated (as for updating the states in claim 1),
wherein a first chip includes the first storage area and a second chip includes the second storage area ([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values, accordingly a chip for each Ising unit is a storage area on each chip.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura as applied to claim 1 above, and further in view of Takatsu (US 20180107172 A1).

Regarding claim 4, Tamura discloses the information processing device according to claim 1, wherein
the selection circuit selects the set of the values of the plurality of state variables based on the plurality of score values (as for selecting and outputting in claim 1).
Tamura does not explicitly disclose when the temperature value is updated and the temperature value reaches a target value.
However, Takatsu teaches when the temperature value is updated and the temperature value reaches a target value ([0015]: “Therefore, when a temperature is sufficiently lowered, the lowest energy state will be obtained.” EN: sufficiently lowered indicates a target value which is sufficient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura in view of the teachings of Takatsu to include “when the temperature value is updated the temperature value reaches a target value” by using a target value for temperature since “when a temperature is sufficiently lowered, the lowest energy state will be obtained” (Takatsu:[0015]) and this is disclosed as the goal of simulated annealing by Tamura, i.e. from [0004]: “The Ising unit finds, by simulated annealing or the like, as a solution a combination of a state value of each neuron by which the minimum value of the above energy function (which is also referred to as a cost function or an objective function) is obtained”).

Regarding claim 8, Tamura discloses the information processing device according to claim 1, further comprising a control circuit configured to output values of the plurality of state variables corresponding to a lowest energy value among the plurality of state variables obtained by each of the plurality of processors ([0047]: “The information processing apparatus 10 outputs a combination of state values x1 through xn which minimize an energy value as a solution”) when the temperature value reaches a target value (with Takatsu as for claim 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura as applied to claim 1 above, and further in view of Bilbro (BILBRO, GRIFF, REINHOLD MANN, THOMAS K. MILLER, WESLEY E. SNYDER, DAVID E. VAN DEN BOUT, AND MARK WHITE. "Optimization by mean field annealing." In Advances in neural information processing systems, pp. 91-98. 1989.).

Regarding claim 6, Tamura discloses the information processing device according to claim 1, further comprising an average value calculation circuit configured to calculate a value of a predetermined state function based on a predetermined number of the score values corresponding to the predetermined number of processors.
Tamura does not explicitly disclose [calculating an] average [value].
However, Bilbro teaches calculating an average value (P93: “By taking the Boltzmann-weighted average of the state values, the spin average is found to be [eq 3]. Equilibrium is established at a given temperature when equations (2) and (3) hold for each spin.”) [for the purposes of stochastic simulated annealing (see abstract)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura in view of the teachings of Bibro to include calculating an average value by making the calculation and determining equilibrium since “Because computation using the means attains equilibrium faster than using the corresponding Markov .

Response to Arguments
Objection to the Specification
Examiner: The objection to the specification is withdrawn in view of the amendment to the specification.

Claim Objection
Examiner: The prior claim objections are withdrawn in view of the amendment to the claims; however, new objections are made.

Claim Rejections Under 35 U.S.C. §112
Examiner: The rejections under 35 USC §112 are withdrawn in view of the amendment to the claims.

Claim Rejection Under 35 U.S.C. §101
Applicant (P8:¶2):
Claims 1-10 are rejected under 35 U.S.C. §101 as being directed to abstract idea without significantly more. The claims have been amended to more particularly recite the statutory subject matter. Accordingly, withdrawal of the rejection is respectfully requested.
Examiner’s response:


Applicant (P8:¶6-P9:¶1):
Tamura states in paragraph [0207] that "[t]he multiplier 26 multiplies an integrated value of a probability value A (i= 1 to n) outputted by the adder 22fn by the uniform random number value x and outputs a multiplication result. A single-precision floating-point multiplier standardized in IEEE754 may be used as the multiplier 26." Tamura appears to merely disclose a multiplication result which is obtained by multiplying an integrated value of a probability value Ai by the uniform random number value x. Tamura does not appear to disclose a feature of "update a score value which indicates a weight of a state obtained by the respective processors and is calculated according to the energy value with respect to the values of the plurality of state variables and an inverse temperature value of the temperature value" as claimed. Thus, at least the noted feature of claim 1 distinguishes over Tamura.
Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claim 1 noted above, at least one claimed element is not present in Tamura. Thus, Tamura does not anticipate claim 1. Claims 2, 3, 5, 7, 9, and 10 ultimately depend from claim 1 and so at least similarly distinguish over Tamura. Hence, Tamura also does not anticipate claims 2, 3, 5, 7, 9, and 10.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejection, the “probabilities” are used to select values from the different processors; and accordingly, are 

Claim Rejection Under 35 U.S.C. §103
Examiner: Arguments of this section ultimately rely on those discussed herein above.

Examiner: Regarding Rejection of claim 6 Under 35 U.S.C. §103
The reply fails to present arguments regarding the rejection of claim 6 under 35 USC §103. Given the amendment to claim 6 and that the arguments regarding claims 4 and 8 ultimately rely on those presented for the independent claim, the arguments for claim 6 are deemed to have been inadvertently omitted (and assumed to rely on those for claim 1). Except for this minor deficiency, the reply substantially responds to the issues presented in the previous action and is a bona fide attempt to advance prosecution. Accordingly, the response has been considered [see MPEP 714.03].

Conclusion
Claims 1-9 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BARASH, LEV YU, MARTIN WEIGEL, MICHAL BOROVSKÝ, WOLFHARD JANKE, AND LEV N. SHCHUR. "GPU accelerated population annealing algorithm." Computer Physics Communications 220 (2017): 341-350.
Discussing parallel simulation of Ising models, including reweighting (scoring) according to inverse temperature (e.g. eq 9)
WEIGEL, MARTIN. "Monte Carlo methods for massively parallel computers." Obtained from https://arxiv.org/pdf/1709.04394.pdf on 16 February 2022, 2017, 70 pages.
Discussing parallel simulation of Ising models, including reweighting (scoring) according to inverse temperature (e.g. eq 10)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147